Title: From Abigail Smith Adams to John Quincy Adams, 29 November 1805
From: Adams, Abigail Smith
To: Adams, John Quincy,Adams, Louisa Catherine Johnson



my dear son and daughter
Quincy Novbr 29 1805

The reason that you did not receive a Letter from me when you arrived at Philadelphia, was oweing to my being so sick that I could not write. I got your Brother to write, but not so soon as I should, if I had been able. as soon as I could hold my pen I wrote you a few lines, since which I have received your Letter from Newyork; I have rejoiced in the fine weather which has followed you ever since you left us. with the exception of a rainy day or two, we have had it uncommonly mild and pleasent, much more so than for a fortnight before you sit out. I presume you have by this time arrived in Washington where I hope you have found your Friends in health. your children are both in better Health than when you left them. George breaths quite easy & is hearty, & lively goes to school now every day to Mrs Turner, who keeps in a Room in Gays House, where she takes Major Barrets, two of Capt Brackets & those at your uncles—John is very well & has lost his cough intirely; he is rather too early a riser even for me, but the nights are now so long that it is not to be expected that children will sleep till it is fully light. He goes to bed about six—seldom cries, goes by himself into bed, and asks neither for light or any one to stay by him. he is a very pleasent child, and easily managed, with a steady hand. we take care of him ourselves. both Louissa and his Aunt Adams are very fond of him, and he of them—In fine weather I let him walk out I told him I was writing to you and askd him what I should say—shall I say John is good. No shall I say John is Naughty. No. he stood a moment and his little Eyes glistned—say John has got a Beauty new Hat—
yesterday being Thanksgiving Brother and Sister Cranch dinned with me and George with a Group of mr Nortens Children. mr Shaw was up, and brought up mr Quincys Children to mr Terrys at the Bridge. tell mr Quincy they were very well, as was miss Sophia who made me a visit yesterday and grows finely. Son having a fellow feeling for your Friend, you must not forget to tell all this to him, however trivial it may appear to those who are not parents.
Now all family matters are arranged. I shall turn my mind to those which are National; and begin to look out for the Message. Miranda is one of Tallyrands agents I have not a doubt and as such every movement should be carefully watchd. we shall hear more of that man. he is capable of troubling the waters, and fishing in them too.
your Brother & sister are gone to Haverhill present me kindly to all Friends and let me hear from you as often as you can
your affectionate Mother
Abigail Adams